DETAILED ACTION
Status of Claims
This Office Action is in response to claims filed on 08/16/2022.
Claims 1-20 are pending and are hereby allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The present invention is directed to automatically filling in payment information on to an electronic payment form on a user device in communication with a contactless card (Integrated Circuit Card) and a financial service provider during an electronic shopping event.  Specifically, the present invention involves an autofill service auto-filling a payment form with a virtual account information received from a virtual account provider after receiving a URL with encrypted data from the contactless card and downloading an application from an application server based on the URL.
Autofill, by autofill service, virtual account number to an account number field, expiration date to an expiration date field, and CVV to a CVV field, account number field, expiration date field, and CVV field of a payment form outputted for display by a second application executing on a device is old and well known in the art as evident by prior art of Tsui et al. (US 2016/0026997) (Figs. 11-12; Pars. 12, 19, 137-140, 146-149, 159-161, 168-169).
The closest prior art of Kim (US 2019/0034547) teaches receive a uniform resource locator (URL) from a communications interface of a contactless card (Figs. 1, 7-9; Pars. 32, 36).
An additional closest art considered in prosecuting the claims on the instant application is Eicher et al. (US 2012/0221474) as Eicher taches URL comprising encrypted data (Figs. 7; Pars. 49-50).
However, neither Tsui, Kim nor does Eicher teach the combination features of receiving, by a device from a communications interface of a contactless card, a uniform resource locator (URL) comprising encrypted data; downloading, by the device, a first application from an application server based on the URL; transmitting, by the first application executing on the device, the encrypted data to an authentication server; receiving, by the first application from a virtual account number server, a virtual account number, an expiration date associated with the virtual account number, and a card verification value (CVV) associated with the virtual account number; providing, by the first application, the virtual account number, expiration date, and CVV to an autofill service executing on the device; and auto-filling, by the autofill service, the virtual account number to an account number field, the expiration date to an expiration date field, and the CVV to a CVV field, the account number field, the expiration date field, and the CVV field of a payment form outputted for display by a second application executing on the device.
Therefore, the prior arts identified above do not teach nor fairly suggest, singly nor in combination the features of receiving, by a device from a communications interface of a contactless card, a uniform resource locator (URL) comprising encrypted data; downloading, by the device, a first application from an application server based on the URL; transmitting, by the first application executing on the device, the encrypted data to an authentication server; receiving, by the first application from a virtual account number server, a virtual account number, an expiration date associated with the virtual account number, and a card verification value (CVV) associated with the virtual account number; providing, by the first application, the virtual account number, expiration date, and CVV to an autofill service executing on the device; and auto-filling, by the autofill service, the virtual account number to an account number field, the expiration date to an expiration date field, and the CVV to a CVV field, the account number field, the expiration date field, and the CVV field of a payment form outputted for display by a second application executing on the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069. The examiner can normally be reached M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WODAJO GETACHEW/Examiner, Art Unit 3685         



/MAMON OBEID/Primary Examiner, Art Unit 3685